Explanatory Note On November 28, 2003, ABRY Broadcast Partners II, L.P. ("ABRY II") andABRY Broadcast Partners III, L.P. ("ABRY III") each received 7,147,963 shares ofClass B Common Stock of Nexstar Broadcasting Group, Inc. (the "Group Inc.") and5,796,306 shares of Class B Common Stock of Group Inc. pursuant to a certainMerger and Reorganization Agreement ("Reorganization Agreement") dated as ofNovember 26, 2003 by and among Group Inc., Nexstar Broadcasting Group, LLC("Nexstar LLC") and other direct and indirect subsidiaries of Nexstar LLC. Amongother things, pursuant to the Reorganization Agreement Nexstar LLC merged intoGroup Inc. and holders of the various classes of membership interests of NexstarLLC received Class A, B or C common stock of Group. Inc. The Class B CommonStock is convertible into Class A Common Stock of Group Inc. on a one-for-onebasis at any time upon the election by ABRY II and/or ABRY III. This amendment to Form 4 is filed to include 80,229 shares of Class BCommon Stock of Group Inc. which were issued by Group Inc. and received by ABRYIII in January 2004 pursuant to a certain Reorganization Agreement ("QuorumReorg Agreement") dated as of September 12, 2003 and amended on November 5,2003. At the time of Group Inc.'s initial public offering, the 80,229 shares of Class B CommonStock that were to be issued to ABRY III pursuant to the Quorum Reorg Agreement should havebeen disclosed, and thus, is hereby included on the Form 4 by this amendment. The Reporting Person is the sole trustee and sole owner of ABRY HoldingsCo., the sole member of ABRY Holdings, LLC, the general partner of ABRY Capital,L.P. which is the general partner of ABRY II. In addition, the Reporting Personis the sole trustee and sole owner of ABRY Holdings III Co., the sole member ofABRY Holdings III, LLC, the general partner of ABRY Equity Investors, L.P. whichis the general partner of ABRY III. The Reporting Person disclaims beneficialownership of the securities issued to ABRY II and ABRY III, except to the extentof his "pecuniary interest" (as defined in Rule 16a-1 under the Securities andExchange Act of 1934, as amended), if any, and this report shall not be deemedan admission that the Reporting Person is the beneficial owner of thesecuritisses for Section 16 purposes or for any other purposes.
